Citation Nr: 1706716	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  13-03 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left lower extremity radiculopathy.

2.  Entitlement to an initial compensable disability rating for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1988 to January 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO in St. Petersburg, Florida certified the appeal to the Board.

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  In October 2016, prior to the promulgation of a decision by the Board, the Veteran withdrew from appeal his claim of entitlement to service connection for left lower extremity radiculopathy.

2.  Throughout the pendency of the appeal, the Veteran's hypertension has required continuous medication for control.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for left lower extremity radiculopathy have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for a 10 percent rating, but no higher, for hypertension are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of service connection claim

During his October 2016 Board hearing the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to service connection for left lower extremity radiculopathy.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.

II. Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103 , 5103A;  38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.

Regarding the duty to notify, where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, as is the case with the Veteran's claim for a higher initial disability rating for hypertension, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate his claim. There is no evidence that additional examinations are in order or that any relevant records have yet to be requested.  Additionally, the Veteran was afforded a hearing before the Board in October 2016.  There, the Veteran attended and testified in support of his claim.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

The Veteran seeks an increased rating for his service-connected hypertension.  Following review of the record, the Board finds that a scheduler rating of 10 percent is warranted for the Veteran's hypertension disability, but no more, throughout the course of this appeal.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).

Where, as here, an appellant expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's hypertension is rated as noncompensably disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Diagnostic Code 7101 provides for a 10 percent rating when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is provided if diastolic pressure is predominantly 110 or more, or if systolic pressure is predominantly 200 or more.  A 40 percent rating is provided if diastolic pressure is predominantly 120 or more.  A 60 percent rating is provided if diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

A noncompensable rating is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31(2016).

During the Veteran's active duty service, service treatment records and private treatment records recorded blood pressure readings as follows: 153/90 in August 2007, 133/92 in June 2006, 153/97 in February 2008, 136/91 in April 2008, 141/91 in April 2009, 154/91 in May 2009, and 157/94 in January 2010. 

On  pre-discharge examination in January 2011 the examiner noted that the Veteran's hypertension was managed with medication. According to the examination report, the Veteran's blood pressure readings were as follows: 132/84, 134/83, 131/85.  

Subsequent treatment notes from 2010 recorded the Veteran's blood pressure  within normal limits at 140/80, to borderline elevated readings at 141/92.  In August 2013, the Veteran reported to a VA examination for hyperthyroidism.  There, the Veteran's blood pressure reading was within normal limits at 125/80. 

In light of the fact that both in-service and post-service treatment records show that the Veteran has been placed on medication for control of hypertension, the Board concludes that the criteria for an increased 10 percent rating have been met throughout the appeal under Diagnostic Code 7101.  See 38 C.F.R. § 4.7 (2016).  

The Veteran does not qualify for an evaluation of 20 percent under Diagnostic Code 7101.  Recently, in McCarroll v. McDonald, the United States Court of Appeals for Veterans Claims interpreted the language of Diagnostic Code 7101.  28 Vet. App. 267 (2016).  There, the Court succinctly summarized Diagnostic Code 7101 as follows: 

The criteria for compensable evaluations under DC 7101 thus contemplate two factual alternatives.  First, a veteran whose blood pressure is currently controlled by medication-i.e., whose blood pressure does not otherwise meet the criteria for a compensable evaluation-but who has a history of diastolic pressure predominantly 100 or more is entitled to receive the minimum compensable evaluation of 10%.  Second, a veteran whose blood pressure is currently elevated to varying degrees is entitled to evaluations ranging from 10% to 60%.  Read together, these two scenarios clearly contemplate the effects of medication: either a veteran's blood pressure is controlled by medication, warranting a 10% evaluation if there is a history of elevated systolic pressure, or it is not, in which case the actual blood pressure level determines the disability rating.

Id. (citations omitted).  Here, the Veteran's claim falls under the first factual scenario outlined in McCarroll.  The Veteran's blood pressure is currently controlled by medication, Lisinopril.  In addition, according to VA and private treatment records, the Veteran's diastolic pressure has not been 110 or more and his systolic pressure has not been 200 or more.  Accordingly, a higher rating of 10 percent rating, but no higher, is warranted.  See 38 U.S.C.A. § 5107(b); see 38 C.F.R. §4.104, Diagnostic Code 7101.


ORDER

The appeal as to the issue of entitlement to service connection for left lower extremity radiculopathy is dismissed.

A 10 percent disability rating, but no higher, for the service-connected hypertension is granted, subject to the law and regulations governing the effective date of an award of compensation.


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


